Case 1:21-cr-00371-BMC-TAM Document 14 Filed 07/26/21 Page 1 of 1 PageID #: 163



                        CRIMINAL CAUSE FOR ARRAIGNMENT
 BEFORE: Magistrate Judge Sanket J. Bulsara DATE: 7/26/2021
 TIME: 12:00 P.M DOCKET# 21-CR--371(2)(BMC)

 DEFENDANT:THOMAS BARRACK
  X present    not present                              cust.          X bail

 DEFENSE COUNSEL:PHARA A. GUBERMAN AND              MATTHEW HERRINGTON
  X present   not present ___ CJA __X_ Retained
                                             ____ X d. Federal Defenders

 A.U.S.A.: NATHAN REILLY                  CLERK: E. MANSON
 FTR:      ________________IN COURTROOM: 13D South
 INT:NONE COURTREPORTER: ANTHONY FRISCOLONE

    X               CASE CALLED

 DEFT.       X                  SWORN
             X              ARRAIGNED
                   INFORMED OF RIGHTS
                  WAIVE TRIAL BEFORE DISTRICT COURT
                             INDICTMENT FILED ____  SUPERCEDING INDICTMENT FILED
                             INFORMATION FILED      SUPERCEDING INFORMATION FILED
          WAIVER OF INDICTMENT EXECUTED FOR DEFT.
          DEFT FAILED TO APPEAR, BENCH WARRANT ISSUED.

   X      DEFT ENTERS PLEA OF NOT GUILTY TO COUNT(S) ONE (1) - SEVEN(7)           OF THE
          _X__ INDICTMENT _____ SUPERSEDING INDICTMENT;
         _____ INFORMATION;     ____ SUPCD. INFO.

          COURT FINDS A FACTUAL BASIS FOR THE PLEA.
    X       STATUS CONFERENCE: Will beheld beforeJudge Cogan on 9/2/2021 at 10:00 A.M.
   X ___________
        BAIL CONT'D FOR DEFT.
        DEFT CONT'D IN CUSTODY.
        CASE ADJ'D TO                            FOR                                       x

          SPEEDY TRIAL INFO FOR DEFT          STILL IN EFFECT
          CODE TYPE          START            STOP
                    ORDER / WAIVER EXECUTED &     ENT'D ON RECORD.

             FILED. Transcript   Ordered   for    Judge Cogan

 OTHER: Defendant released on bond see attachment.
